Citation Nr: 1536951	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-30 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded this claim in December 2012 for further development.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the symptoms of his PTSD more nearly approximate total occupational and social impairment for the entire appeal period.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to a rating greater than 70 percent for PTSD.  For the following reasons, the Board finds that entitlement to a rating of 100 percent has been established for the entire time period on appeal.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD has been assigned a rating of 70 percent under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9434.

Under the Rating Formula, a 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM).  Id. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM (4th ed. 1994) (DSM-IV) reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  On March 19, 2015, VA adopted a final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).

The Veteran's PTSD is entitled to a schedular rating of 100 percent.  In this regard, the Veteran's symptoms and functional impairment show symptoms that more closely approximate total occupational and social impairment.

More specifically, the Veteran's private physician diagnosed the Veteran with PTSD and assigned him a GAF score of 40 in June 2009.  In that same medical record, the Veteran's symptoms were listed as including, among others, depression, forgetfulness, loss of sleep, nervousness, sweats and daily hallucinations.

In a July 2009 private medical treatment record, the Veteran was noted as experiencing nightmares two times a week, a continuous feeling of anxiety, hypervigilance, intrusive thoughts, memory problems, anger out of the blue, depression, agitation, mood swings, racing thoughts, and daily hallucinations.  The Veteran's physician assigned him a GAF of 45 in July 2009.

A September 2009 private treatment record lists the Veteran's PTSD symptoms as including increased nightmares, night sweats three to four times per week, intrusive thoughts, memory problems, agitation, anger, racing thoughts, and daily hallucinations.  The Veteran was assigned a GAF score of 45 in September 2009.

In a September 2009 statement, the Veteran's spouse stated that the Veteran wakes up at night multiple times to ensure that all the windows and doors of the house are locked and that he is very forgetful, argumentative, and irritated irrationally to the point where he has had thoughts of hurting others.

In a separate September 2009 statement, the Veteran stated that he is constantly frustrated with the thought of hurting or killing someone.  He also stated that he forgets very easily, wakes up nightly in a sweat with memories from his time in service, feels threatened if someone is in his personal space, rarely socializes and has found it difficult to work with others.

A December 2009 private treatment record lists many of the same symptoms listed above, including anger out of the blue, agitation, racing thoughts and multiple hallucinations each day.  The Veteran was assigned a GAF score of 45 in December 2009.

The March 2010 VA examination report lists the Veteran's symptoms as including, among others, anxiety, depression, hallucinations, flashbacks, nightmares, awakening 3 to 4 times per night, anger and irritability issues, and panic attacks 4 or 5 times per week.  The March 2010 VA examination report reflects that the Veteran does not socialize except for a few times a year with close family, out of obligation rather than desire to do so.  The March 2010 VA examiner also noted that the Veteran's symptoms had been increasing over the last several years and that he had moderate to severe levels of impairment in social and occupational functioning.  Finally, the March 2010 VA examiner assigned the Veteran a GAF score of 45.

June 2010 and July 2010 private treatment records state that the Veteran was having thoughts of violence.  A November 2010 private treatment record reflects that the Veteran was having night sweats four to five times per week and panic attacks two times per week.

A March 2011 private treatment record notes that the Veteran was having two to four panic attacks per week.  A June 2011 private treatment record reflects that the Veteran was having four to five nightmares per week and panic attacks three times per week.  In June 2011 the Veteran's private physician assigned him a GAF score of 40.

An August 2011 letter from the Veteran's private physician stated that the Veteran's symptoms at the time included nightmares three to four times per week, panic attacks two to three times per week, intrusive thoughts, hypervigilance, impairment of recent memory and working memory, hallucinations, depression, anger, and irritation.  The Veteran's private physician assigned him a GAF score of 35 and opined that he is permanently and totally disabled and unemployable.

An April 2013 VA treatment record lists the Veteran's symptoms as including depression, anxiety, nightmares, flashbacks, paranoia when dealing with crowds, social isolation, hypervigilance, irritation, hallucinations, and paranoid delusions.  The Veteran was assigned a GAF of 45 in April 2013.

An October 2013 letter from the Veteran's private physician stated that the Veteran's symptoms at the time included nightmares four times per week, panic attacks three times per week, intrusive thoughts, hypervigilance, lack of socializing, impairment of recent memory and working memory, anger, sadness, fear, indications of prefrontal cortex dysfunction, hallucinations, and depression.  The Veteran's private physician assigned him a GAF score of 30 and opined that he is permanently and totally disabled and unemployable.

The Board acknowledges that a private treatment record shows that the Veteran reported that he was self-employed as a caterer in June 2009; however, VA treatment records dated just two months later in August 2009 showed that he was not employed.  While he subsequently did some work as a substitute teacher, it appears that this was sporadic and not full time, based upon the amount of income he reported receiving.  See VA Form 8940, dated in September 2014.  The Board also acknowledges that Veteran's PTSD symptoms do not precisely mirror the symptoms enumerated for a 100 percent rating under Diagnostic Code 9411.  For example, there is little or no evidence in the record of gross impairment in communication, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or intermittent inability to perform activities of daily living.  However, it is apparent that the Veteran's symptoms, especially his social isolation and avoidance behavior, difficulty concentrating, depression, hallucinations, thoughts of violence, anxiety, and anger have been of the frequency, severity, and duration to have rendered the Veteran more nearly totally impaired in his social and occupational functioning throughout this appeal.  See Mauherhan, supra; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 100 percent for PTSD have been satisfied.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411.

The Board notes that granting a schedular rating of 100 percent for PTSD renders the issues of referral for extra-schedular rating and entitlement to a total disability rating based on individual unemployability due to PTSD moot for the entire time period on appeal.


ORDER

Entitlement to a schedular rating of 100 percent for posttraumatic stress disorder is granted, subject to the law governing payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


